DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: vehicle information acquisition means, communication module, remote control instruction means and server in claims 1-32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 4, 20 and 28 are objected to because of the following informalities:  Claims 4, 20 and 28 should use the term “geofence” rather than “geofense”.  The word fense is a middle-English term and is no longer used in the modern age. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-25, 27-37 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Follmer (US 20080258890 A1).
Claim 1. Follmer teaches a vehicle remote control system comprising:
a communication module configured to communicate with an ECU of a vehicle and acquire vehicle information on the vehicle ([0044]-[0047] MCM 202 is adapted to receive input signals from the OBD or CAN 203, GPS receiver 207, CDR 205, MDT 208 and XLM 201); and

(([0042]-[0047] The GPS receiver 207 provides a GPS signal to the MCM 201 which may also be transmitted to the server 105 at the base station 104 for recording into the DCS 106.… Alternatively, the logic may be entirely contained in the database 106 at the server 105 such that all processing is performed at the base station 104 and the appropriate signals transmitted back to the MCM 202…MCM 202 is adapted to receive input signals from the OBD or CAN 203, GPS receiver 207, CDR 205, MDT 208 and XLM 201))
[0120] Alternatively, monitoring device 602 may be configured to identify certain unauthorized operations or parameters and to autonomously disable the vehicle. Server 607 may then confirm to monitor 602 that it is authorized to disable the vehicle. 
[0121] Monitor 602 and server 607 may be further capable of resetting the disable command so that the vehicle can be operated again. For example, if it was determined that the vehicle was improperly disabled or if an authorized replacement driver was at the vehicle, server 607 could issue an enabling command directing monitor 602 to allow vehicle 601 to operate. 
), and
remote control instruction means for computing the starting state control command using the vehicle information acquired by the vehicle information acquisition means and outputting the starting state 

wherein a condition for switching between the starting-disabled state and the starting-enabled state of the vehicle by the communication module is that, in addition to that power of the vehicle being off
([0114] For example, monitor 602 may be coupled to a fuel control unit, ignition system, or engine control computer in vehicle 601. When certain predefined conditions are met, monitor 602 is capable of disabling the engine of vehicle 601 so that the driver is no longer able to operate the vehicle. The engine may be disabled, for example, when the vehicle is identified as stolen, driven in an unapproved location, driven aggressively, or under other conditions.)
, at least one of condition (a) and condition (b) is satisfied, and the conditions (a) and (b) are as follows:
(a)    based on vehicle information from a vehicle-mounted sensor in the vehicle acquired
through a vehicle-mounted network, (1) it is determined that the vehicle is stopped, or (2) it is determined that the vehicle is not stopped on a public road, and
based on position information from a vehicle-mounted GPS in the vehicle, (3) the vehicle is stopped at a predetermined parking area 
([0042] the vehicle monitoring system includes a GPS receiver 207; [0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle 

(b)    based on the vehicle information from the vehicle-mounted sensor in the vehicle acquired through the vehicle-mounted network, (1) it is determined that the vehicle is stopped, and based on the position information from the vehicle-mounted GPS in the vehicle, (2) it is determined that the vehicle is not stopped on a public road, or (3) it is determined that the vehicle is stopped at a predetermined parking area
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.).


Claim 4. Follmer teaches the vehicle remote control system according to claim 1, wherein the condition (3) at least includes: (3-1) the position information on the vehicle indicating that the vehicle is stopped at a predetermined parking area on a map; or (3-2) Geofence indicating that the vehicle is stopped at a predetermined parking area
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] 

Claim 5. Follmer teaches the vehicle remote control system according to claim 1, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the remote control instruction means
(([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)).

Claim 6.    Follmer teaches the vehicle remote control system according to claim 1, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the communication module (([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)[0116] Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle.).

Claim 7.    Follmer teaches the vehicle remote control system according to claim 1, wherein the server is able to communicate with at least one of a manager terminal, a financial system, and a user terminal ([0119] Upon detection of a violation of the predetermined 
Claim 8.    Follmer teaches the vehicle remote control system according to claim 1, wherein the communication module is further configured to receive the starting state control command through the user terminal or an IC card ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command. The owner of the vehicle may authorize specific individuals to disable the vehicle. In the case of a fleet vehicle, a fleet manager or dispatcher may have authorization to disable the vehicle, or a company officer's approval may be required before disabling the vehicle.).

Claim 9.    Follmer teaches a communication module configured to communicate with an ECU of a vehicle to acquire vehicle information on the vehicle and transmit the vehicle information to a server 
(([0042]-[0047] The GPS receiver 207 provides a GPS signal to the MCM 201 which may also be transmitted to the server 105 at the base station 104 for recording into the DCS 106.… Alternatively, the logic may be entirely contained in the database 106 at the server 105 such that all processing is performed at the base station 104 and the appropriate signals transmitted back to the MCM 202…MCM 202 is adapted to receive input signals from the OBD or CAN 203, GPS receiver 207, CDR 205, MDT 208 and XLM 201)),
wherein a condition for switching between the starting-disabled state and the starting-enabled state of the vehicle by the communication module is that, in addition to that power of the vehicle being off, at least one of condition (a) and condition (b) is satisfied, and the conditions (a) and (b) are as follows:
(a)    based on vehicle information from a vehicle-mounted sensor in the vehicle acquired through a vehicle-mounted network, (1) it is determined that the vehicle is stopped, or (2) it is determined that the vehicle is not stopped on a public road; and based on position information from a vehicle-mounted GPS in the vehicle, (3) the vehicle is stopped at a predetermined parking area
([0042] the vehicle monitoring system includes a GPS receiver 207; [0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of 
(b)    based on the vehicle information from the vehicle-mounted sensor in the vehicle acquired through the vehicle-mounted network, (1) it is determined that the vehicle is stopped, and based on the position information from the vehicle-mounted GPS in the vehicle, (2) it is determined that the vehicle is not stopped on a public road, or (3) it is determined that the vehicle is stopped at a predetermined parking area
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.).

Claim 11. Follmer teaches the communication module according to claim 9, wherein the condition (2) at least includes: as the condition (a). (2-1) the vehicle-mounted sensor in the vehicle not detecting a predetermined road lane; or as the condition (b), (2-2) the position information on the vehicle indicating that the vehicle is not stopped on a public road on a map 


Claim 12. Follmer teaches the communication module according to claim 9any one of claims 9 to 11, wherein the condition (3) at least includes: (3-1) the position information on the vehicle indicating that the vehicle is stopped at a predetermined parking area on a map; or (3-2) GeoFense indicating that the vehicle is stopped at a predetermined parking area
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then 

Claim 13.    Follmer teaches the communication module according to claim 9, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the server (([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)).

Claim 14.    Follmer teaches the communication module according to claim 9, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the communication module ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)[0116] Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle.).

Claim 15.     Follmer teaches the communication module according to claim 9any one of claims 9 to 14, wherein the communication module is further configured to receive the starting state control command through a user terminal or an IC card ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 

Claim 16.    Follmer teaches a vehicle comprising the communication module according to claim 9 (See Fig 6 [0084] monitoring systems 602 and 605 are configured to receive or calculate at least location and speed data for vehicles 601 and 604, respectively.).

Claim 17.    Follmer teaches a server (Figs 1 and 2 base station 104 having server 105) configured to compute a starting state control command for switching between a starting-disabled state and a starting-enabled state of a vehicle based on vehicle information on the vehicle received from a communication module, the server comprising:
vehicle information acquisition means for acquiring the vehicle information from the communication module
([0042]-[0047] The GPS receiver 207 provides a GPS signal to the MCM 201 which may also be transmitted to the server 105 at the base station 104 for recording into the DCS 106.… Alternatively, the logic may be entirely contained in the database 106 at the server 105 such that all processing is performed at the base station 104 and the appropriate signals transmitted back to the MCM 202…MCM 202 is adapted 
[0120] Alternatively, monitoring device 602 may be configured to identify certain unauthorized operations or parameters and to autonomously disable the vehicle. Server 607 may then confirm to monitor 602 that it is authorized to disable the vehicle. 
[0121] Monitor 602 and server 607 may be further capable of resetting the disable command so that the vehicle can be operated again. For example, if it was determined that the vehicle was improperly disabled or if an authorized replacement driver was at the vehicle, server 607 could issue an enabling command directing monitor 602 to allow vehicle 601 to operate); and
remote control instruction means for computing the starting state control command using the vehicle information acquired by the vehicle information acquisition means and outputting the starting state control command to the communication module
([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.),
wherein a condition for switching between the starting-disabled state and the starting-enabled state of the vehicle by the communication module is that, in addition to that power of the vehicle being off
([0114] For example, monitor 602 may be coupled to a fuel control unit, ignition system, or engine control computer in vehicle 601. When certain predefined conditions are met, monitor 602 is capable of disabling the engine of vehicle 601 so that the driver is no longer able to operate the vehicle. The engine may be disabled, for example, 
, at least one of condition (a) and condition (b) is satisfied, and the conditions (a) and (b) are as follows: 
(a)    based on vehicle information from a vehicle-mounted sensor in the vehicle acquired through a vehicle-mounted network, (1) it is determined that the vehicle is stopped, or (2) it is determined that the vehicle is not stopped on a public road; and based on position information from a vehicle-mounted GPS in the vehicle, (3) the vehicle is stopped at a predetermined parking area
([0042] the vehicle monitoring system includes a GPS receiver 207; [0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.);

(b)    based on the vehicle information from the vehicle-mounted sensor in the vehicle acquired through the vehicle-mounted network, (1) it is determined that the vehicle is stopped, and based on the position information from the vehicle-mounted GPS in the vehicle. (2) it is determined that the vehicle is not stopped on a public road, or (3) it is determined that the vehicle is stopped at a predetermined parking area([0116] In the interest of safety, vehicle 601 is not be disabled 

Claim 18.    Follmer teaches the server according to claim 17, wherein the condition (1) at least includes: (1-1) a door of the vehicle being locked;
(1-2) the vehicle carrying no passengers;
(1-3) a parking brake of the vehicle being at a parking position;
(1-4) an in-vehicle camera in the vehicle not detecting a person; or (1-5) a human detection sensor in the vehicle not detecting a person
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If 

Claim 19.     Follmer teaches the server vehicle remote control system according to claim 17 or 18, wherein the condition (2) at least includes: as the condition (a), (2-1) [[a]]the vehicle-mounted sensor in the vehicle not detecting a predetermined road lane; or as the condition (b), (2-2) the position information on the vehicle indicating that the vehicle is not stopped on a public road on a map
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.).

Claim 20.    Follmer teaches the server according to claim 17any one of claims 17 to 19, wherein the condition (3) at least includes: (3-1) the position information on the vehicle indicating that the vehicle is stopped at a predetermined parking area on a map; or (3-2) GeoFense indicating that the vehicle is stopped at a predetermined parking area


Claim 21.     Follmer teaches the server according to claim 17, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the remote control instruction means
(([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)).

Claim 22.    Follmer teaches the server according to claim 17any one of claims 17 to 20, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the communication module (([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.)[0116] Instead, monitor 602 determines the vehicle's current 

Claim 23.   Follmer teaches the server according to claim 17, wherein the server is able to communicate with at least one of a manager terminal, a financial system, and a user terminal ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command.).

Claim 24.    Follmer teaches the server according to claim 17, wherein the starting state control command is capable of being input into the communication module through the user terminal or an IC card ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command. The owner of the vehicle may authorize specific individuals to disable the vehicle. In the case of a fleet vehicle, a fleet manager or dispatcher may have authorization to disable the 

Claim 25.    Follmer teaches the vehicle remote control method for computing a starting state control command for switching between a starting-disabled state and a starting-enabled state of a vehicle based on vehicle information on the vehicle received from a communication module
([0044]-[0047] MCM 202 is adapted to receive input signals from the OBD or CAN 203, GPS receiver 207, CDR 205, MDT 208 and XLM 201), the vehicle remote control method comprising:
vehicle information acquisition means for acquiring the vehicle information from the communication module
((([0042]-[0047] The GPS receiver 207 provides a GPS signal to the MCM 201 which may also be transmitted to the server 105 at the base station 104 for recording into the DCS 106.… Alternatively, the logic may be entirely contained in the database 106 at the server 105 such that all processing is performed at the base station 104 and the appropriate signals transmitted back to the MCM 202…MCM 202 is adapted to receive input signals from the OBD or CAN 203, GPS receiver 207, CDR 205, MDT 208 and XLM 201))
[0120] Alternatively, monitoring device 602 may be configured to identify certain unauthorized operations or parameters and to autonomously disable the vehicle. Server 607 may then confirm to monitor 602 that it is authorized to disable the vehicle. 
[0121] Monitor 602 and server 607 may be further capable of resetting the disable command so that the vehicle can be operated again. For 
); and
remote control instruction means for computing the starting state control command using the vehicle information acquired by the vehicle information acquisition means and outputting the starting state control command to the communication module 
([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.),
wherein a condition for switching between the starting-disabled state and the starting-enabled state of the vehicle by the communication module is that, in addition to that power of the vehicle being off
([0114] For example, monitor 602 may be coupled to a fuel control unit, ignition system, or engine control computer in vehicle 601. When certain predefined conditions are met, monitor 602 is capable of disabling the engine of vehicle 601 so that the driver is no longer able to operate the vehicle. The engine may be disabled, for example, when the vehicle is identified as stolen, driven in an unapproved location, driven aggressively, or under other conditions.)
, at least one of condition (a) and condition (b) is satisfied, and the conditions (a) and (b) are as follows:at least one of the followings is satisfied:
(a)    based on vehicle information from a vehicle-mounted sensor in the vehicle acquired

([0042] the vehicle monitoring system includes a GPS receiver 207; [0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.);
(b)    based on the vehicle information from the vehicle-mounted sensor in the vehicle acquired through the vehicle-mounted network, (1) it is determined that the vehicle is stopped, and based on the position information from the vehicle-mounted GPS in the vehicle, (2) it is determined that the vehicle is not stopped on a public road, or (3) it is determined that the vehicle is stopped at a predetermined parking area ([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] 

Claim 27.    Follmer teaches the vehicle remote control method according to claim 25, wherein the condition (2) at least includes: as the condition (a), (2-1) the vehicle-mounted sensor in the vehicle not detecting a predetermined road lane; or as the condition (b), (2-2) the position information on the vehicle indicating that the vehicle is not stopped on a public road on a map
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.).

Claim 28.    Follmer teaches the vehicle remote control method according to claim 25any one of claims 25, wherein the condition (3) at least includes: (3-1) the position information on the vehicle 
([0116] In the interest of safety, vehicle 601 is not be disabled immediately upon receipt of a disable instruction from central server 607. Instead, monitor 602 determines the vehicle's current operating parameters and waits until an appropriate time to disable the vehicle. Typically, monitor 602 will not disable vehicle 601 until the vehicle has stopped, such as at a stop light or stop sign, or parked. [0117] monitor 602 may compare the vehicle's current location to a list of pre-designated safe areas, such as side-streets or parking lots. If the vehicle is located in such a safe area, monitor 602 would then disable the vehicle, thereby preventing the vehicle from being stranded on a highway, main street, or other busy thoroughfare.).

Claim 29. Follmer teaches the vehicle remote control method according to claim 25, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the remote control instruction means ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command.).

Claim 30.   Follmer teaches the vehicle remote control method according to claim 25, wherein at least some of the conditions for switching between the starting-disabled state and the starting-enabled state of the vehicle are determined by the communication module (([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central 
Claim 31.   Follmer teaches the vehicle remote control method according to claim 25, wherein the vehicle remote control method further comprises means for communicating with at least one of a manager terminal, a financial system, and a user terminal ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command.).

Claim 32.    Follmer teaches the vehicle remote control method according to claim 25, wherein the communication module is further configured to receive the starting state control command through the user terminal or an IC card ([0119] Upon detection of a violation of the predetermined parameters, monitor 602 or central server 607 may automatically issue a vehicle disable command. Alternatively, upon detection such a violation, an alert may be sent to the vehicle owner or fleet manager, such as an email or message to a user at workstation 610 or a call to phone 611 or 612. The owner or fleet manager would then have the option to allow the vehicle to continue operating or to confirm the disable command.).


Claim 34.     Follmer teaches a storage medium storing the vehicle remote control program according to claim 33 ([0114] database 608).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Follmer in view of Muller (US 20190384303 A1).
Claim 2.    Follmer teaches the vehicle remote control system according to claim 1, and further discloses wherein the vehicle is disabled after detecting a parked condition but does not specifically disclose wherein the condition (1) at least includes:
(1-1) a door of the vehicle being locked;
(1-2) the vehicle carrying no passengers;
(1-3) a parking brake of the vehicle being at a parking position;
(1-4) an in-vehicle camera in the vehicle not detecting a person; or (1-5) a human detection sensor in the vehicle not detecting a person.
However, Muller teaches a human detection sensor in the vehicle not detecting a person ([0172] In some examples, a CNN for facial recognition and vehicle owner identification may use data from camera sensors to identify the presence of an authorized driver and/or owner of the vehicle 138. The always on sensor processing engine may be used to unlock the vehicle when the owner approaches the driver door and turn on the lights, and, in security mode, to disable the vehicle when the owner leaves the vehicle. In this way, the SoC(s) 604 provide for security against theft and/or carjacking.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a human detection sensor in the vehicle not detecting a person as taught by Muller within the system of Follmer for the purpose of enhancing the system to detect the absence of a user prior to disabling the vehicle.

(1-1) a door of the vehicle being locked;
(1-2) the vehicle carrying no passengers;
(1-3) a parking brake of the vehicle being at a parking position;
(1-4) an in-vehicle camera in the vehicle not detecting a person; or (1-5) a human detection sensor in the vehicle not detecting a person
However, Muller teaches a human detection sensor in the vehicle not detecting a person ([0172] In some examples, a CNN for facial recognition and vehicle owner identification may use data from camera sensors to identify the presence of an authorized driver and/or owner of the vehicle 138. The always on sensor processing engine may be used to unlock the vehicle when the owner approaches the driver door and turn on the lights, and, in security mode, to disable the vehicle when the owner leaves the vehicle. In this way, the SoC(s) 604 provide for security against theft and/or carjacking.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a human detection sensor in the vehicle not detecting a person as taught by Muller within the system of Follmer for the purpose of enhancing the system to detect the absence of a user prior to disabling the vehicle.
Claim 26.     Follmer teaches the vehicle remote control method according to claim 25, and further discloses wherein the vehicle is disabled after detecting a parked condition but does not specifically disclose wherein the condition (1) at least includes: (1-1) a door of the vehicle being locked; (1-2) the vehicle carrying no passengers;

However, Muller teaches a human detection sensor in the vehicle not detecting a person ([0172] In some examples, a CNN for facial recognition and vehicle owner identification may use data from camera sensors to identify the presence of an authorized driver and/or owner of the vehicle 138. The always on sensor processing engine may be used to unlock the vehicle when the owner approaches the driver door and turn on the lights, and, in security mode, to disable the vehicle when the owner leaves the vehicle. In this way, the SoC(s) 604 provide for security against theft and/or carjacking.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a human detection sensor in the vehicle not detecting a person as taught by Muller within the system of Follmer for the purpose of enhancing the system to detect the absence of a user prior to disabling the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUFUS C POINT/               Examiner, Art Unit 2689